DETAILED ACTION
Claims 1-10 are pending. Claims 11-20 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-14 and 16-17 of U.S. Patent No. 10,992,446. Although the claims at issue are not identical, they are not patentably distinct from each other because of followings.

As to claim 1: Patent discloses a method comprising: receiving data transmissions and a control signal from a remote device, each received over a transmission cable, the data transmissions propagating in the transmission cable in a first direction and a second direction in the same frequency range in a time division multiplex mode (see at least claims 1, 17 limitations 1-2 and Claim 9 limitation 1); 
diverting the control signal and the data transmissions from the transmission cable to a computing device (see at least claims 1, 17 limitation 2 and claim 9 limitation 1); 
routing, by the computing device, the data transmission through a first path to an amplifier system when the control signal specifies the first direction and through a second path to the amplifier system when the control signal specifies the second direction (see at least claims 1, 9, 17 limitation 4); 
amplifying, by the computing device, the data transmission using the amplifier system (see at least claims 1,9, 17 limitation 5); and 
diverting the amplified signal in the first direction or the second direction via the data transmission channel back to the transmission cable (see at least claims 1, 9, 17 limitation 6).
As to claim 2: Patent discloses the method of claim 1, wherein the control transmission channel is located at a first frequency range that is outside of a second frequency range of the data transmission channel (see at least claim 1 limitation 7).
As to claim 3: Patent discloses the method of claim 2, wherein receiving the control signal comprises selecting the control signal from the first frequency range (see at least claim 1 limitation 7).
As to claim 4: Patent discloses the method of claim 1, wherein: the transmission cable is configured to supply power as the type of signal different from the control signal and the data transmission, and the control signal in the control signal channel and the data transmission in the data transmission channel are sent while power is being sent through the transmission cable or when power is temporarily not being sent through the transmission cable (see at least claims 2 and 13).
As to claim 5: Patent discloses the method of claim 1, wherein a first control signal is received in the first direction from a controller located upstream from the computing device and a second control signal is received in the second direction from a client located downstream from the computing device (see at least claim 3).
As to claim 6: Patent discloses the method of claim 1, wherein the control signal and the data transmission signal are routed from a first transceiver coupled to the transmission cable, and the data transmission is amplified and then sent back to the first transceiver or a second transceiver coupled to the transmission cable (see at least claims 4 and 14).
As to claim 7: Patent discloses the method of claim 1, further comprising amplifying the control signal using the amplifier system and sending the amplified control signal in the first direction or the second direction via the control signal channel, wherein the amplified control signal is used to control other switching logic of another computing device (see at least claims 5 and 11).
As to claim 8: Patent discloses the method of claim 1, further comprising sending the control signal using a transmitter within the computing device in the one of the first direction and the second direction without amplifying the control signal (see at least claim 6).
As to claim 9: Patent discloses the method of claim 1, wherein the amplifier system comprises a first amplifier configured to amplify the data transmission in the first direction, and a second amplifier configured to amplify the data transmission in the second direction (see at least claim 7).
As to claim 10: Patent discloses the method of claim 1, wherein data transmissions comprise upstream signals and downstream signals that are sent in the same frequency band (see at least claims 8 and 16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation, “amplifying, by the computing device, the data transmission using the amplifier system”  renders the claim indefinite. The scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. In claim 1, multiple data transmissions are received from a remote device. It is unclear which data transmission of the data transmissions is amplified by the computing device. Therefore, it renders the claims indefinite. 

Furthermore, claim 1 recites the limitation “diverting the amplified signal in the first direction or the second direction via the data transmission channel back to the transmission cable.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “wherein the control transmission channel is located at a first frequency range that is outside of a second frequency range of the data transmission channel.” There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “wherein: the transmission cable is configured to supply power as the type of signal different from the control signal and the data transmission, and the control signal in the control signal channel and the data transmission in the data transmission channel are sent while power is being sent through the transmission cable or when power is temporarily not being sent through the transmission cable.” There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5-10 are rejected as being dependent upon a rejected parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang, Zhancang (US 20160142020) discloses Power Amplifier For Amplifying Radio Frequency Signal.
WLOCZYSIAK, Stephane Richard Marie (US 20160127025) discloses Diversity Receiver Front End System With Post-Amplifier Filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        

/K. J./
Examiner, Art Unit 2464